Citation Nr: 0532019	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  01-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE
Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. § 1151 for the cause of the veteran's death 
claimed to be due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and V.R.




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1943 to December 
1945.

This appeal is from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Board of Veterans' Appeals decided 
the case in April 2002, and the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded the 
case in October 2002.  The Board remanded the case in August 
2003 and in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellant, through counsel, asserts that V.R. is qualified to 
proffer a medical opinion in this case.  Counsel proffers 
that V.R. is credentialed as Registered Nurse who has 26 
year's experience, including as former director of the 
surgical nursing staff of [a metropolitan] Children's 
Hospital.  Counsel asserts in a September 2005 statement that 
the nurse's statement "is enough to suggest a relationship 
between the veteran's death and VA treatment, such that a VA 
[medical] opinion must be obtained addressing this question 
pursuant to 38 U.S.C. § 5103A(d)."

According to counsel's March 2004 statement, the expert 
testimony is her March 2001 sworn hearing testimony.  V.R. 
identified herself twice as a neighbor.  See Transcript 6-7 
(March 22, 2001).  Assuming, without finding, the 
authenticity of the witness's credentials as proffered by 
counsel, his argument that her testimony is sufficient to 
warrant's referral of the veteran's claim for a VA medical 
opinion is persuasive.  38 C.F.R. § 3.159(c)(4) (2005).

The development of evidence in response to the Board's 
October 2004 remand is incomplete.  The Board ordered VA to 
obtain all available clinical documentation of Mercy 
Hospital's treatment of the veteran.  The RO requested Mercy 
Hospital to provide a hospital summary of the veteran's 
hospitalization during the period January 1, 1999, to July 
21, 1999.  (The latter date was the date of the veteran's 
death.)  Apparently, Mercy Hospital interpreted the request 
narrowly, providing a single document headed "Discharge 
Summary," rather than broadly to include records of all 
treatment by Mercy Hospital or its affiliates.  The provided 
discharge summary does not report on the veteran's terminal 
treatment; he apparently died at "the Nursing Center at 
Mercy," according to the discharge summary.  The death 
certificate recorded the place of the veteran's death as 
Mercy Hospital, but Mercy's response to VA's request suggests 
that Mercy distinguished the request for a summary of 
hospitalization from a request for any other records of 
treatment at a Mercy unit that Mercy characterizes as other 
than Mercy Hospital.

The objective of the remand was to obtain all records of 
medical treatment of the veteran from the last date of VA 
treatment to the date of his death.  Filling in the gap in 
the medical record between the veteran's last VA treatment 
and his death seems a reasonable objective if the claimant is 
to proximately link the veteran's death to some instance of 
fault on the part of VA in furnishing hospital care, medical 
or surgical treatment, or examination.  See 38 U.S.C.A. 
§ 1151(a)(1) (West 2002).  VA must be clearer in soliciting 
medical records from Mercy Hospital.

The VA medical records also appear incomplete.  The veteran 
first sought VA treatment for throat pain and swallowing 
difficulty in May 1977.  A June 8, 1977, Head and Neck 
Visible Tumor Conference report is incomplete; it ends mid-
sentence.  A June 9, 1977, surgical report of a biopsy is of 
record, but there is no surgical report or hospital summary 
of the supraglottic laryngectomy that the December 20, 1978, 
Head and Neck Visible Tumor Conference report states was done 
on June 14, 1977.  A progress note of December 29, 1978, 
indicates the veteran had left radical neck dissection that 
date, but there is no surgical report or hospital summary for 
this event.  It seems reasonable to have the surgical reports 
and hospital summaries for the operations the appellant 
alleges were episodes of VA fault leading to the veteran's 
death.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to authorize VA 
to obtain all medical records of 
inpatient or outpatient, rehabilitation, 
hospice, or palliative treatment of the 
veteran from August 17, 1998, to July 21, 
1999, inclusive, at Mercy Hospital, the 
Nursing Center at Mercy, or any other 
medical facility or practice of which 
Mercy Hospital of Miami, Florida, has 
custody.  Request the medical records and 
associate any information obtained with 
the claims file.

2.  Obtain from Miami VA Medical Center 
(or Miami VAMC archives) (1) the complete 
June 8, 1977, Head and Neck Visible Tumor 
Conference report; (2) the June 14, 1977, 
surgical report of supraglottic 
laryngectomy; (3) the summary of the 
hospitalization during which the June 14, 
1977, surgery was performed; (4) the 
December 29, 1978, surgical report of 
left radical neck dissection; (5) the 
summary of the hospitalization during 
which the December 29, 1978, surgery was 
performed.  Associate any information 
obtained with the claims file.

3.  Upon completion of the foregoing 
instruction; provide the veteran's claims 
file to a VA ENT surgeon or oncologist or 
other practitioner qualified to review VA 
surgical and follow-up procedures from 
May 1977 to January 1999 to provide an 
opinion whether the proximate cause of 
the veteran's death was VA carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
of VA in furnishing any specific, 
identifiable hospital care, medical or 
surgical treatment, or examination; or an 
event not reasonably foreseeable.

In forming the requested opinion, the 
reviewing physician is to review the 
following materials and medical records 
in the claims file:

?	All VA medical records.

?	All records from Mercy Hospital or 
its affiliates.

?	The July 21, 1999, death certificate

?	The March 20, 2001, statement of 
G. Costa, M.D.

?	 The March 22, 2001, hearing 
testimony of the witness (identified 
as "WIT") on pages 6 and 7 of the 
hearing transcript.

The opinion should set forth whether it 
is less than, equal to, or greater than 
50 percent probable that VA carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
in furnishing any specific, identifiable 
hospital care, medical or surgical 
treatment, or examination; or an event 
not reasonably foreseeable caused or 
materially contributed the cause of the 
veteran's death.

?	If the reviewer's opinion is that it 
is 50 percent or more likely that VA 
fault caused or materially 
contributed to the veteran's death, 
the reviewer must identify the event 
or sequence of events that 
constitute the instance or instances 
of fault.

4.  Readjudicate the claim at issue.  If 
it remains denied, provide the appellant 
and her representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

